UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-8141


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

MAURICE EDWARD JACKSON, a/k/a Moe,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Harrisonburg. James P. Jones, District
Judge. (5:93-cr-30025-JPJ-RSB-4; 5:12-cv-80538-JPJ-RSB)


Submitted:   April 23, 2013                 Decided:   May 13, 2013


Before SHEDD, DUNCAN, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Maurice Edward Jackson, Appellant Pro Se.  Grayson A. Hoffman,
Assistant United States Attorney, Harrisonburg, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Maurice Edward Jackson seeks to appeal the district

court’s order treating his Fed. R. Civ. P. 15(c) motion as a

successive    28    U.S.C.A.    § 2255    (West      Supp.       2012)    motion,     and

dismissing it on that basis.            The order is not appealable unless

a   circuit     justice        or     judge    issues        a     certificate         of

appealability.      28 U.S.C. § 2253(c)(1)(B) (2006).                    A certificate

of appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                    28 U.S.C. § 2253(c)(2)

(2006).     When the district court denies relief on the merits, a

prisoner     satisfies     this        standard      by      demonstrating           that

reasonable     jurists     would      find    that     the        district     court’s

assessment     of    the   constitutional         claims         is      debatable     or

wrong.     Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-

El v. Cockrell, 537 U.S. 322, 336-38 (2003).                      When the district

court denies relief on procedural grounds, the prisoner must

demonstrate    both    that     the    dispositive        procedural        ruling     is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.             Slack, 529 U.S. at 484-85.

             We have independently reviewed the record and conclude

that Jackson has not made the requisite showing.                          Accordingly,

we deny a certificate of appealability and dismiss the appeal.

             Additionally, in his informal brief, Jackson requests

leave to file a second or successive § 2255 motion.                        In order to

                                         2
obtain    authorization        to    file   a    successive     § 2255     motion,   a

prisoner must assert claims based on either:

        (1) newly discovered evidence that . . . would be
        sufficient to establish by clear and convincing
        evidence that no reasonable factfinder would have
        found the movant guilty of the offense; or

        (2) a new rule of constitutional law, made retroactive
        to cases on collateral review by the Supreme Court,
        that was previously unavailable.

28 U.S.C.A. § 2255(h) (West Supp. 2012).                      Jackson’s claims do

not   satisfy    either    of       these   criteria.         Therefore,     we   deny

authorization to file a successive § 2255 motion.

            We dispense with oral argument because the facts and

legal    contentions     are    adequately        presented     in   the   materials

before    this   court    and   argument        would   not   aid    the   decisional

process.



                                                                            DISMISSED




                                            3